Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Preliminary Claim Amendment dated 04/11/2019
2.	Claims 1-16 were cancelled.
	New Claims 17-34 were added, which are supported at pages 30-37 of the specification as originally filed (see also cancelled original claims 1-16 language). 
	Thus, no new matter is present.

Claim Objections
3.	Claim 17-18, 24, and 26 are objected to because of the following informalities:  
	As to Claim 17: The applicants are advised to replace the claimed phrase “comprising a lubricious coating covalently attached to the lens body” with the new phrase “and a lubricious coating covalently attached to the lens body”.
	As to Claims 18 and 24: The applicants are advised to replace the phrase “the aqueous solution of a hydrophilic marker polymer” recited in claims 18 and 24 with the new phrase “the aqueous solution of the hydrophilic marker polymer”.
	As to Claim 26: The applicants are advised to place space between “wherein then” and “hydrophilic surface lubricity enhancer polymer”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 17: This cited claim recites terms of preference (“particularly”, “in particular” and “more particularly”), followed by narrower ranges and/or limitations (Emphasis added).  By virtue of using these terms, this claim raises indefiniteness as to whether the scope of this claim is properly limited to the narrower ranges and/or limitations or the broader ranges and/or limitations.  It is not clear if this claim requires the limitations following these terms “particularly”, “in particular” and “more particularly”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP section 2173.05 (c).
	Moreover, there is no proper antecedent basis for the phrase “the polyvinylalcohol-based hydrogel lens body” recited in claim 17, lines 3-4, and thus, it is not clear whether “the polyvinylalcohol-based hydrogel lens body” is referring to the coated polyvinylalcohol-based hydrogel contact lens recited earlier in the same claim or something new/additional (Emphasis added).  Additionally, as recited, it is not clear whether the last step “determining whether marker polymer is attached to the surface of the treated contact lens” is the same as or different 
	As to Claim 18: By virtue of placing parenthesis around the term “covalently” in claim 18, it is not clear if the claim requires the marker polymer’s attachment to be covalent.  This is especially true since claim 17, on which claim 18 depends from, only recite “marker polymer is attached to the surface of the treated contact lens”. 
	As to Claims 21 and 22: These cited claims recite a term of preference (“in particular”), followed by narrower ranges and/or limitations (Emphasis added).  By virtue of using this term, these claims raise indefiniteness as to whether the scope of these claims is properly limited to the narrower ranges and/or limitations or the broader ranges and/or limitations.  It is not clear if these claims require the limitations following the term “in particular”.  See also MPEP section 2173.05 (c).
	Moreover, they recite “adequate electromagnetic radiation”.  It is not clear what is included by the term “adequate” in the context of “adequate electromagnetic radiation” absent much explanation or definition from the present specification.  In fact, the specification merely repeats what is already in the claims (see, for example, paragraph [0057] of applicants’ published application, i.e., US PG PUB 2019/0317247).  
	As to Claim 23: This cited claim recites a term of preference (“particularly”), followed by narrower ranges and/or limitations (Emphasis added).  By virtue of using this term, this claim raises indefiniteness as to whether the scope of this claim is properly limited to the narrower ranges and/or limitations or the broader ranges and/or limitations.  It is not clear if this claim requires the limitations following the term “particularly”.  See also MPEP section 2173.05 (c).
As to Claim 26: Claim 17, on which claim 26 depends from, does not provide proper antecedent basis for the phrases “the hydrophilic surface lubricity enhancer polymer” and “the layer of the hydrophilic polymer” recited in claim 26 (Emphasis added).  Thus, it is not clear what “the hydrophilic surface lubricity enhancer polymer” and “the layer of the of the hydrophilic polymer” recited in claim 26 are referring to. 
	As to Claim 27: Claim 17, on which claim 27 depends from, does not provide proper antecedent basis for the phrase “the layer of the hydrophilic polymer” recited in claim 27 (Emphasis added).  Thus, it is not clear what “the layer of the hydrophilic polymer” recited in claim 27 is referring to.   
	Furthermore, as recited, it is not clear whether “the coating” recited in claim 27 is referring to “lubricous coating covalently attached to the lens body” recited in claim 17, on which claim 27 depends from, or a different/new coating.  Clarification in the next response by applicants will be helpful to better ascertaining the scope of this claim. 
	As to Claim 28: Claim 17, on which claim 28 depends from, do not provide proper antecedent basis for “the soft contact lens” recited in claim 28 (Emphasis added).  Thus, it is not clear what “the soft contact lens” is referring to.  Moreover, by virtue of adding parenthesis, it is not clear whether the phrase “at room temperature about 22ºC to 28ºC” is required by the claim or not. 
	It is further noted that since claims 19-20, 24-25, and 29-34 directly or ultimately depend from claim 17, they are rejected along with claim 18 because they incorporate all the limitations of claim 17, including those that are indefinite for the reasons provided above. 
	Accordingly, the scope of these claims is deemed indefinite.


6.	The prior art made of record, namely Qui et al. (US 2015/00921561) and US 2018/00791582, and not relied upon is considered pertinent to applicant's disclosure. 
7.	It is noted that upon further search, related US Patent nos. 11,061,169 and 10,962,803 were uncovered.  However, the claims of these related patents do not recite or would have suggested the presently claimed specific method for determining whether a coated contact lens is completely covered by a covalently bonded coating.  Thus, no rejections based on these patents were made in this present action. 

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/14/2020.
        2 Cited in the IDS submitted by applicants on 01/14/2020.